Barhes, J.
(dissenting). It is undisputed that the wood burned in this instance was a commercial article piled for *332shipment, and for that purpose only, on the defendant’s right of way. It is not claimed that it was not the duty of the defendant to furnish the piling ground. The trial court so charged the jury. The sole and only ground of negligence found was that the defendant was guilty of a want of ordinary care in allowing the wood to remain on its right of way.
There is some very indefinite and uncertain testimony in the ease to the effect that more of the wood would have been shipped previous to the time of the fire had all the cars ordered been furnished. There is no pretense that all or any ■considerable portion of it would have been moved had the cars demanded been supplied, and there is absolutely no evidence in the case to sustain a claim that the failure to furnish cars was the proximate cause of the damage which plaintiffs seek to recover in this case, and no such finding is made. We have before us a situation where the defendant furnished a shipper piling ground for wood on its right of way which the shipper had not attempted to move at the time of the fire. 'The wood had been delivered on the right of way during the winter of 1905-6, and up to and during the month of April, 1906, the fire occurring on May 18.
The importance of this case is not measured by the amount involved. Indeed its consequences may and probably will be far reaching. It is sometimes said that precedents are of little value in negligence cases, because it seldom happens that two cases are alike in their facts. The statement is more nearly correct as applied to personal injury actions than to ■others where recovery is sought on the ground of negligence, and yet there is hardly an assignment of causes disposed of in this court where former decisions are not cited in personal injury cases as being decisive on questions of negligence or contributory negligence.
To my mind the case presents no situation that is either ■extraordinary or unusual. On the contrary, it presents one that is common and usual in the timber-producing section of *333.Wisconsin, which, comprehends a large part of its area. The weather had been dry for some time before the fire, but dry spells are common any time between April 1st and November 1st. There was nothing about the quantity of the wood to suggest an unusual condition. It hardly covered two thirds of an acre. It was probably no greater than the average amount of forest products that would be found piled for shipment at stations of defendant in a timbered country. There is nothing unusual about the damage which might result in case of fire. A fire started on a right of way miles-from any building might well be more destructive to property than one starting where the fire in question did. The material was combustible, but not more so than vast quantities, of other material found piled along railway tracks during the spring and summer months. Some of it was kiln wood and was very much decayed and rotten. I apprehend it would be no great task to secure plenty of witnesses who would truthfully testify that in their opinion dry rotten pine and hemlock wood was no more combustible than sound wood of the same kind that was thoroughly dry, and this court would be concluded by the verdict of a jury on that question of fact. If there was any unusual or extraordinary condition in this case a like condition would be found to exist by a jury, or by a court for that matter, if the material piled on the right of way had been dry hemlock bark, dry cedar poles or posts, dry pulpwood, dry mixed fuel wood, birch logs, green or dry, dry pine logs, or green ones for that matter, when pitchy, dry lumber, or even dry hardwood or hemlock logs, as well as-other kinds of raw and manufactured material that might be mentioned. A spark lodging in an opportune place for setting a fire, fanned by a wind, would start a conflagration in any of the commodities mentioned.
The tonnage in raw forest products in Wisconsin is very great. The material is very bulky, and much of it must be handled as-economically as possible to have any margin of *334profit that would warrant handling it at all. As to some kinds of such material at least, the difference between the cost of shipping it dry or green may determine whether it can be handled at all. In the past vast quantities of hardwood have been burned because it could not be delivered, at the consuming market at a price that would justify its conservation. Green mixed firewoods could not be moved any considerable distance to market at the present time. A large part of this raw material, such as sawlogs, poles, posts, tanbark, pulpwood, and cordwood, is cut by farmers and small jobbers who haul the same to the railroads during the winter months. Much of it is piled with the purpose and intention of leaving it to dry out so that it can be shipped at a profit. Much of it is not sold when delivered and is not intended for shipment until the owner can make an advantageous sale.
It may be that the methods heretofore in vogue in carrying ■on business in certain portions of the state have been reckless and negligent and that it is time to call a halt. Certainly a ■change in that method will entail a great deal of loss, which will bear heavily on the pioneer farmers and small contractors who can* ill afford it. We have various statutes requiring carriers to furnish reasonably adequate shipping facilities. Storage room for timber products along a railway is almost an indispensable facility in the shipment of timber products. In this connection reference is made to secs. 1797 — 3, 1797 — 9, 1798, 1800, 1801, 1802, 1802a, and 1831a, Stats. It seems to me that the decision places the railway companies in the position where they must choose between the alternative of receiving and storing forest products and paying all damages that may result from fire that is communicated therefrom during dry weather, whenever in the opinion of a jury the material is' as combustible as that piled on the right of way in this case, or else of refusing to permit such material to be piled upon its right of way unless it has positive assurances that the same will be shipped before the advent of dry weather *335•■and when it is in position to furnish cars for such shipment. It was not found that the railway company was negligent be•cause it failed to maintain a fire patrol or a fire department, but because it permitted the wood to remain on its right of way at all. I can see very little difference between this case •and one where a manufacturer of lumber allows lumber to remain in his yard long after it is dry because perchance he is unable to sell it. Sparks from the smokestacks of his saw •or planing mill, or from the slab or shavings burners operated in connection therewith, or even from passing locomotives, may start and frequently have started disastrous fires in lumber yards. But it has never been generally supposed that because the lumber was dry and combustible, and slab burners, smokestacks, and locomotives threw sparks,1 a right ■of action existed in favor of a property owner whose property was burned in the conflagration, without showing that the fire was negligently set or negligently permitted to escape. I •do not think that the wood involved in this case constituted a nuisance or that the defendant was guilty of an unlawful act in permitting it to remain on its right of way. I think it used its right of way in the usual and ordinary way in which rights of way are used in a timbered country. The decision ■of the court opens up a broad field for litigation, by holding an act to be tortious which heretofore was not considered so. In Illinois it is held that it is not contributory negligence for a person to stack straw on a railway right of way in close proximity to railway tracks. It is further held that such fact would not justify the trial court in instructing the jury that the burden of proof was on the owner of the straw to show that the act was not a negligent one. American S. Co. v. C. & A. R. Co. 177 Ill. 513, 53 N. E. 97. It is also held that it was not negligent for the owner of a bam filled with hay and adjacent to a railway track to leave a window therein open so that sparks from a passing locomotive set the hay on fire. Cleveland, C., C. & St. L. R. Co. v. Tate, 104 Ill. App. *336615. In Alabama it is beld that depositing cotton on a depot platform and leaving it there three weeks without giving any shipping directions is not negligence as a matter of law. Southern R. Co. v. Wilson, 138 Ala. 510, 35 South. 561. A like ruling is made in Alabama & V. R. Co. v. Fried, 81 Miss. 314, 33 South. 74, and in Railroad Co. v. Short, 110 Tenn. 713, 77 S. W. 936. These cases ivecognize the well known fact that cotton is extremely inflammable.
Dangerous acts are not necessarily negligent ones. If so,, the use of steam threshers would create a liability every time a straw stack was set on fire and the fire was communicated to adjacent property. One who employs the element df fire to-generate steam, or under any other circumstances which render it especially dangerous to others, is held to the exercise of' ordinary care only. Read v. Morse, 34 Wis. 315. And it is held that the true test of the duty of a sawmill owner in regard to preventing the escape of sparks is the use of such appliances as are usually used by men of ordinary care and' prudence generally engaged in like business under like circumstances. Rylander v. Laursen, 124 Wis. 2, 102 N. W. 341, and cases cited. In that case recovery was sought against a sawmill owner by an adjacent property holder1 whose logs and standing timber were burned because of sparks emitted from the smokestack of defendant’s sawmill. It-seems to me that there was no evidence showing want of ordinary care in this case, and that it is a matter of common knowledge among those familiar with conditions and the manner in which business is carried on in the wood-producing section of the state that there was no want of ordinary care.
Maeshall and ViNJE, JJ. We concur in the foregoing opinion of Mr. Justice BarNes.
A motion for a rehearing was denied January 10, 1911..